386 U.S. 263 (1967)
FONTAINE
v.
CALIFORNIA.
No. 50, Misc.
Supreme Court of United States.
Decided March 13, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF CALIFORNIA.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case remanded for further consideration in light of Chapman v. California, ante, p. 18.
MR. JUSTICE STEWART would grant certiorari and reverse the judgment for the reasons stated in his opinion concurring in the result in Chapman v. California, ante, at 42.